Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-20 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claim 1 is rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Kim et al. (EP 3575480 A1).
          Kim et al. teach a laundry treating apparatus.  Kim et al. teach the apparatus comprising a cabinet 1 (figure 10, for example) including a space for accommodating garments to be treated with a first upper portion 2 and a lower portion 3 which has a steam generator or steamer for passing steam to the interior of the cabinet.  A door 13 is provided which is pivotable to open and close the cabinet and including a support 400 and a presser apparatus P (figure 1, right hand side drawing, for example).  The presser includes a plate 4 attached to the door (figure 17) which opposes a presser plate 513.  The pressure plate 513 is hinged (at 75) along the vertical direction of the cabinet and there is further provided a second pressing plate 6 or 61 (figure 17 or 15a, for example) which is hinged (at 73) along a perpendicular direction to the vertical direction and is movable to press the garment or first pressing plate.  In other words, the first plate 51 is swingable toward and away horizontally to the plate 4 and then the second plate 6 is swingable vertically toward and away from the plate 4 or first presser plate 51 (figures 13 and 17).
Drawings
The drawings are objected to.  Figure 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

ALLOWABLE SUBJECT MATTER
            Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. illustrate a cabinet with pivoting first and second plates.  Korean document ‘799 illustrates a cabinet with first and second plates, one having a horizontal swing and another embodiment where the other plate has a vertical swing.  
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732